COURT OF APPEALS OF VIRGINIA

Present:    Judges Bray, Annunziata and Overton


ROBERT WILLIAM FITZHUGH
                                                  MEMORANDUM OPINION *
v.   Record No. 1388-97-1                             PER CURIAM
                                                   NOVEMBER 10, 1997
GLORIA DUPREE


                FROM THE CIRCUIT COURT OF YORK COUNTY
                    N. Prentis Smiley, Jr., Judge

            (John Levy; Raphael Connor; T. Marie Walls;
            Peninsula Legal Aid Center, Inc., on brief),
            for appellant.
            No brief for appellee.



     Robert William Fitzhugh appeals the decision of the circuit

court applying the California statute of limitations to Gloria

Dupree's action to collect a child support arrearage.       Fitzhugh

contends that, under the Uniform Interstate Family Support Act

(the Act), codified at Code §§ 20-88.32 through 20-88.82, the

trial court erred in ruling that California was the "issuing

state" of the support order which Dupree sought to register in

Virginia.   Upon reviewing the record and opening brief, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the decision of the trial court.       See Rule

5A:27.

     The facts are not in dispute.    When the parties divorced in

California in 1965, Fitzhugh was ordered to pay $75 per month in

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
child support for each of the parties' three children.     Fitzhugh

moved to New York and a child support arrearage accrued.    In

1974, Dupree filed an action under the Uniform Reciprocal

Enforcement of Support Act (URESA) in New York.   The New York

court modified the California order by increasing the amount of

child support to $20 per week.   The California court removed the

case from its docket on March 11, 1983, because all three

children were emancipated.   In 1996, Dupree filed this action in

Virginia to register the California order and to recover the

outstanding support arrearage.   Fitzhugh contested registration

on the ground that the statute of limitations precluded

enforcement.   See Code § 20-88.72(A)(7).   The trial court ruled

that under Code § 20-88.69 it was required to apply California's

statute of limitations.   California does not impose a time limit

on actions to enforce child support arrearage.    The trial court

granted Dupree's motion to register the California order.

     Code § 20-88.69 provides as follows:
          Choice of law; statute of limitations.-- A.
          The law of the issuing state governs the
          nature, extent, amount, and duration of
          current payments and other obligations of
          support and the payment of arrearages under
          the order.
            B. In a proceeding for arrearages, the
          statute of limitations under the laws of this
          Commonwealth or of the issuing state,
          whichever is longer, applies.


     Fitzhugh argues that, because Dupree sought to register the

California order, as modified by the New York court, the "issuing

state" is New York.   Under New York law, the statute of


                                 2
limitations is six years.    The statute of limitations in Virginia

is ten years.   See Code § 8.01-252.   Thus, under Fitzhugh's

argument, Dupree's action to register the foreign order is

time-barred.

     Under Code § 20-88.32, the "issuing state" means "the state

in which a tribunal issues a support order or renders a judgment

determining parentage."   The trial court determined that

California was the original "issuing state," and retained its

status as the issuing state throughout the subsequent action in

New York.   Because California law imposes no limit on the time

within which an action to recover child support arrearages may be

brought, the trial court ruled that Dupree was not barred from

registering the decree.
     We find no error in the trial court's interpretation or

application of the pertinent statutes.    The original order of

child support was issued by California.    Maintaining California's

role as the "issuing state" promotes "'the elimination of the

multiple-order system'" which was "'the most significant

improvement'" made by the Act over the earlier support recovery

statutes such as URESA.     Commonwealth ex rel. Kentizer v.

Richter, 23 Va. App. 186, 190, 475 S.E.2d 817, 819 (1996)

(citation omitted).   Moreover, applying California's statute of

limitations conforms with the intent expressed in Code § 20-88.69

to maximize a payee's ability to recover support arrearages by

applying the longest available statute of limitations.




                                   3
4
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                       Affirmed.




                                5